Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000618
                                                         21-OCT-2016
                                                         09:15 AM


                           SCPW-16-0000618

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               PRUDENTIAL LOCATIONS, LLC, Petitioner,

                                 vs.

   THE HONORABLE KARL K. SAKAMOTO, JUDGE OF THE CIRCUIT COURT
    OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                and

 LORNA GAGNON, PRESTIGE REALTY GROUP LIMITED LIABILITY COMPANY,
         RE/MAX LLC and LORRAINE CLAWSON, Respondents.


                         ORIGINAL PROCEEDING
                       (CIV. NO. 13-1-2328-08)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Upon consideration of petitioner Prudential Locations,

LLC’s petition for writ of mandamus, filed on September 8, 2016,

the documents attached thereto and submitted in support thereof,

and the record, it appears that Petitioners fail to demonstrate

that they have a clear and indisputable right to the requested

relief or lack alternative means to seek relief at this time.

Petitioners, therefore, are not entitled to the requested writ of

mandamus.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,
338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, October 21, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2